Citation Nr: 0616415	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-35 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for epicondylitis of the 
right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 RO decision that, in pertinent part, denied 
service connection for epicondylitis of the right elbow.


FINDINGS OF FACT

The veteran is not currently diagnosed with epicondylitis of 
the right elbow.


CONCLUSION OF LAW

Claimed epicondylitis of the right elbow was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran is seeking service connection for epicondylitis 
of the right elbow.  In his substantive appeal form, the 
veteran alleged that this condition is the result of 
inadequate treatment received for his left arm disabilities 
during service.

The veteran served on active duty in the Army from January 
1980 to January 2000.  A review of his service medical 
records revealed treatment for left arm numbness and pain.  
No complaints of or treatment for a right elbow condition 
were indicated.  The veteran's retirement physical, performed 
in October 1999, noted that his upper extremities were 
normal. 

In March 2000, a VA general physical examination was 
conducted.  The veteran reported a variety of physical 
ailments, but did not mention a right elbow disorder. 

The report of an EMG examination, dated in October 2000, 
revealed, in part, electrophysoiogical evidence of moderate 
median nerve compromise at the right wrist area.  The report 
noted that clinical correlation was suggested as the veteran 
was currently asymptomatic on the right.

A post service treatment report, dated in January 2001, noted 
the veteran's complaints of left shoulder numbness and pain.  
The veteran was subsequently diagnosed with left carpal 
tunnel syndrome, left medial epicondylitis, and left shoulder 
impingement.  

A treatment report, dated in August 2001, noted the veteran's 
complaints of pain in the left shoulder area, and pain in the 
right elbow, mostly on the medial side.  Physical examination 
revealed localized tenderness over the medial epicondyle.  
The report concluded with a diagnosis of right medial 
epicondylitis.

In August 2002, the veteran underwent surgery, including a 
right ulnar nerve transposition and right carpal tunnel 
release.  

In February 2003, the veteran underwent a VA examination for 
joints performed by QTC Management, Inc.  The report noted 
the veteran's history of right elbow pain beginning in 
October 2000.  The veteran reported constant pain in the 
right elbow, and that he has pain with prolonged extension of 
the right elbow.  Physical examination revealed a normal 
right elbow in appearance.  There was exquisite tenderness at 
the medial aspect of the right elbow, and sensory function 
was abnormal.  X-ray examination of the right elbow was 
normal.  The report concluded with diagnoses of chronic 
epicondylitis of the right elbow; ulnar nerve neuralgia of 
the right elbow; and tendonitis of the right wrist.  The 
examiner also noted that an EMG examination of the right 
upper extremity was needed to diagnose carpal tunnel syndrome 
of the right wrist.  In June 2003, the veteran was awarded 
service connection for right elbow ulnar neuralgia and right 
wrist carpal tunnel syndrome.  

A VA examination for joints was conducted in February 2006.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  The report noted the veteran's history of 
right elbow pain, which started following his surgery for 
ulnar neuralgia, and surgery for carpal tunnel syndrome on 
the right wrist.  The veteran reported complaints of constant 
right elbow pain.  Physical examination revealed tenderness 
in the right elbow, more on the medial aspect than the 
lateral aspect.  There was no redness or swelling.  Range of 
motion was mildly reduced, with additional range of motion 
lost due to pain, fatigue and weakness.  The report concluded 
with a diagnosis of right elbow strain.  It also noted that 
there were no inflammatory signs at the time, especially on 
the lateral aspect of the right elbow, to diagnose 
epicondylitis.  Based upon his review of the record, and 
physical examination of the veteran, the VA examiner opined 
that he could not relate the veteran's right elbow strain or 
epicondylitis to his ulnar neuralgia or to his carpal tunnel 
condition, without resorting to speculation.  He further 
stated that he could not find any inservice medical treatment 
for a right elbow disorder during service.

After reviewing the veteran's claims folder, the Board finds 
that service connection for epicondylitis of the right 
shoulder must be denied.

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   The 
veteran's most recent VA examination for joints, performed in 
February 2006, failed to diagnose the veteran with 
epicondylitis of the right elbow.  In making this 
determination, the VA examiner noted that there were no 
current inflammatory signs which are used to diagnose this 
condition.  Consequently, service connection for this 
condition must be denied.

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with epicondylitis of the right elbow and 
then associate this condition with his active duty service or 
any of his service-connected disabilities.

Even if the Board were to assume that the veteran currently 
has epicondylitis of the right elbow, there is no inservice 
treatment for a right elbow disorder shown, and there is no 
competent evidence linking this condition to the veteran's 
active duty service or his service-connected disabilities.  
Moreover, the VA examiner in February 2006 opined that he 
could not relate this condition to the veteran's service-
connected carpal tunnel of the right wrist, or his ulnar 
neuralgia of the right elbow, without resorting to 
speculation.

In view of the foregoing, there is no basis for service 
connection for the claimed disability.  As the preponderance 
of the evidence is this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in January 2003, rating actions, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with examinations where necessary in connection with 
his claim herein.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In this appeal, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Regardless, 
because the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for epicondylitis of the right elbow is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


